DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 02/18/2022. Claims 1-18 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The response filed on 02/18/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-18 have been examined. Applicant’s amendments to claims 4, 10 and 16(renumbered) and the renumbering of misnumbered claims have been noted, overcome the objections to the Specifications as noted in the Non-Final Office Action mailed 11/18/2021. Applicant’s amendments to claim 7, indicating a processor to cause the processor to perform operations, the operations  with a computer program product being stored on a computer readable storage medium with the support in the Specifications [0115] overcome the 35 U.S.C 101 rejections previously set forth in the Non-Final Office Action mailed 11/18/2021. The dependent claims 8-12 overcome the 35 U.S.C 101 rejections previously set forth in the Non-Final Office Action mailed 11/18/2021 based on their dependency to the amended claim 7 respectively. Therefore, the above referenced rejections under 35 U.S.C. 101 are withdrawn.

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered as follows:
Applicant’s arguments with respect to claim 1 (in page 13) state that
“Applicant respectfully maintains that Stearns performs license software abstraction by providing access to the different licensed software packages to an administrator who then identifies or abstracts the relevant software licensing features before pushing the relevant features to various clients. (Stearns, Paragraph [0020]-[0021])...”
	
The examiner respectfully disagrees, Stearns teaches in paragraph [0020] and Fig. 1 how a license abstraction server 100 may store one or more software licenses for licensed software packages. And as a further example, Stearns teaches an enterprise-level abstraction server may push licenses and/or other configuration data to business unit abstraction servers as “a specific example, an enterprise-level abstraction server 330 may push licenses and/or other configuration data to business unit abstraction servers, such as may be located at Location 2 310, for example. Each business unit abstraction server may in turn push licenses and/or other configuration data to one or more office-level abstraction servers 100, which then push license configuration data to clients 150 for which they are responsible” in Stearns, Fig. 3 and [0028]. Enterprise-level abstraction server is interpreted as the remote hosted services processing and central software enterprise license management server which in turn provides the configuration files to be implemented by the client computer. The abstraction layer is the processing of the license text and appropriately obtaining the license restriction specified to be implemented in the client computer not definition of a software license.  Stearns teaches an enterprise-level abstraction server 330 may push licenses and/or other configuration data to business unit abstraction servers, such as may be located at Location 2 310, for example. Each business unit abstraction server may in turn push licenses and/or other configuration data to one or more office-level abstraction servers 100, which then push license configuration data to clients 150 for which they are responsible. The 3rd Party Licensing servers provide conventional license management for a particular type of license, a license system from a particular vendor, a unified set of related software licenses, or the like and the enterprise server may in turn push licenses and/or other configuration data to one or more office-level abstraction servers 100, which then push license configuration data to clients 150 for which they are responsible. Therefore, Stearns teaches the central software enterprise license management server computer receiving the abstracted licensing restrictions from the remote hosted services and generating a configuration file with a set of rules that represent the restrictions abstracted for implementation by the client agent of the at least one client computer and therefore, the rejections of Claims 1 and 7 and 13 are rejected under 35 U.S.C. 103 are sustained.
In response to the art rejection(s) of the remainder of dependent claims 2-6, 8-12, 14-18 are rejected under 35 U.S.C 103, in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed on 02/18/2022, Examiner respectfully notes as follows.  For completeness, should the mentioned claims are likewise traversed for similar reasons to independent claims 1, 7 and 13 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 1, 7 and 13 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 5, 7, 9, 10, 12, 13, 15, 16 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Ferris et. al. (U.S. Patent Application Publication 2011/0131315) in view of Stearns (U.S. Patent Application Publication 2012/0159611).
Regarding claim 1, Ferris teaches a method of detecting and monitoring of natural language software license terms and 2conditions within an enterprise system, the enterprise system comprising a plurality of 3client computers each having a client agent with monitoring agent, the client agent of each 4of the plurality of client computers being in communication with a central software 5enterprise license management server computer, the central software enterprise license 6management server computer being in communication with remote hosted services, the 7method comprising the steps of:  
8the client agent of at least one client computer of the plurality of client computer 9intercepting installation of software on the at least one client computer and upon 10installation of the software, extracting installation data comprising: natural language 11licensing text of software license terms and conditions from the installation of the 12software and an audit trail associated with the installation of the software(Ferris, [0056, 0060] and Fig. 3 teaches “In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like”); the central software enterprise license management server receiving the installation data from the client agent and parsing the installation data to determine a type of installation of the software on the at least one client computer (Ferris, [0056, 0060] and Fig. 3 teaches “to verify software license compliance, the software compliance module 332 can be configured to identify the software programs utilized by the computing processes 316 and 318. In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like. The monitoring module 324 can be configured to determine the utilized software programs from the information collected during the monitoring described above”  ); and the monitoring agent reporting, logging or auditing user actions that violate the set of 27 rules of the configuration file identified for the installation of the software on the client computer (Ferris, [0062-0063] teaches “The software compliance module 332 can be configured to retrieve and search the user record 328 to determine the number of held software licenses. To achieve this, the software compliance module 332 can be configured to include the necessary logic, instructions, commands, and protocols to communicate with the repository 330 and to search the user record 328. In embodiments, once the software license compliance is determined, the software compliance module 332 can be configured to perform a number of actions.”).  However Ferris fails to teach that 16the remote hosted services receiving the natural language licensing text and type of 17installation from the central software enterprise license management server computer 18and abstracting licensing restrictions from the natural language licensing text;  19the central software enterprise license management server computer receiving the 20abstracted licensing restrictions from the remote hosted services and generating a 21configuration file with a set of rules that represent the restrictions abstracted for 22implementation by the client agent of the at least one client computer; the client agent invoking the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer.  
However, Stearns teaches 16the remote hosted services receiving the natural language licensing text and type of 17installation from the central software enterprise license management server computer 18and abstracting licensing restrictions from the natural language licensing text (Stearns [0020] and Fig. 1 teaches a license abstraction server 100 may store one or more software licenses for licensed software packages. As will be understood by one of skill in the art, a software license defines the legal rights that a client 150 has with respect to the licensed software package. For example, a software license may define the number of concurrent users of the software package, the specific features available for use, the expiration of the license and rights defined therein, the number of installations allowed, and similar rights);  19the central software enterprise license management server computer receiving the 20abstracted licensing restrictions from the remote hosted services and generating a 21configuration file with a set of rules that represent the restrictions abstracted for 22implementation by the client agent of the at least one client computer((Stearns [0020]and Fig. 1 teaches the abstraction server 100 provides an administrative client license interface 110 that allows an administrator 160 to specify which software packages and/or features are to be installed or otherwise made available to users of remote clients); the client agent invoking the configuration file through the monitoring agent with the 24set of rules identified for the installation of the software on the at least one client 25computer (Stearns [0036] and Fig 4 teaches a process step to generate a configuration file for client use, at one or more remote clients 150 and a step to push the configuration file from the central license abstraction server 100 to one or more remote clients 150).
Ferris and Stearns are both considered to be analogous to the claimed invention because both relate to administration of software license features in cloud computing environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ferris on software license compliance and monitoring of a remote computing resources with the license abstraction teachings of Stearns to provides advantageous methods and systems for managing software features and licenses by allowing for pushing licenses for software and/or software features to remote clients (see Stearns, [0005]).  
Regarding claim 3, Ferris in view of Stearns teach the method of claim 1, Ferris further teaches wherein the remote hosted services are cloud based( Ferris, Fig. 2 and [0029] teach that  while a browser interface or other front-end can be used to view and operate the set of instantiated virtual machines 116 from a client or terminal, the processing, memory, communications, storage, and other hardware as well as software resources required to be combined to build the virtual machines or other resources are all hosted remotely in the cloud 102).
Regarding claim 4, Ferris in view of Stearns teach the method of claim 1, Stearns further teaches wherein the configuration file created by the central software enterprise license management server computer comprises at least one process name as a key and keywords as values (Stearns [0006] teaches a method of managing software features includes receiving a first software license that defines rights for a first licensed software package at a central license abstraction server. The method further includes generating a first configuration defining a first set of features that includes features available in the first licensed software package allowed for client use).
Regarding claim 5, Ferris in view of Stearns teach the method of claim 1, Ferris further teaches wherein the audit trail comprises a series of records of computer events of the at least one client computer, records about an operating system, an application, or user activities of the at least one client computer (Ferris [0073] teaches the monitoring system 302 can perform various actions associated with the determined compliance. For example, the monitoring system 302 can report the determined compliance to the user 310).
Regarding claim 7, Ferris teaches a computer program product for detecting and monitoring of natural language software license terms and conditions within an enterprise system, the enterprise system comprising a plurality of client computers each having a computer comprising at least one processor, one or more memories, one or more computer readable storage media, a client agent with monitoring agent, the client agent of each of the plurality of client computers being in communication with a central software enterprise license management server computer, the central software enterprise license management server computer being in communication with remote hosted services, the computer program product comprising a  computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising:  8intercepting, the client agent of at least one client computer of the plurality of client computer, installation of software on the at least one client computer and upon installation of the software, extracting installation data comprising: natural language licensing text of software license terms and conditions from the installation of the software and an audit trail associated with the installation of the software (Ferris, [0056, 0060] and Fig. 3 teaches “In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like” implemented in the computer mentioned in Ferris, [0068]); receiving, by the central software enterprise license management server, the installation data from the client agent and parsing the installation data to determine a type of installation of the software on the at least one client computer (Ferris, [0056, 0060] and Fig. 3 teaches “to verify software license compliance, the software compliance module 332 can be configured to identify the software programs utilized by the computing processes 316 and 318. In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like. The monitoring module 324 can be configured to determine the utilized software programs from the information collected during the monitoring described above” implemented in the computer mentioned in Ferris, [0068] ); and  reporting, logging or auditing, by the monitoring agent, user actions that violate the set of rules of the configuration file identified for the installation of the software on the client computer (Ferris, [0062-0063] teaches “The software compliance module 332 can be configured to retrieve and search the user record 328 to determine the number of held software licenses. To achieve this, the software compliance module 332 can be configured to include the necessary logic, instructions, commands, and protocols to communicate with the repository 330 and to search the user record 328. In embodiments, once the software license compliance is determined, the software compliance module 332 can be configured to perform a number of actions” implemented in the computer mentioned in Ferris, [0068]).  However Ferris fails to teach receiving, by the cognitive services, the natural language licensing text and type of installation from the central software enterprise license management server computer and abstracting licensing restrictions from the natural language licensing text; receiving, by the central software enterprise license management server computer, the abstracted licensing restrictions from the remote hosted services and generating a configuration file with a set of rules that represent the restrictions abstracted for implementation by the client agent of the at least one client computer; invoking, by the client agent, the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer.  
However, Stearns teaches 16 receiving, by the cognitive services, the natural language licensing text and type of installation from the central software enterprise license management server computer and abstracting licensing restrictions from the natural language licensing text (Stearns [0020] and Fig. 1 teaches a license abstraction server 100 may store one or more software licenses for licensed software packages. As will be understood by one of skill in the art, a software license defines the legal rights that a client 150 has with respect to the licensed software package. For example, a software license may define the number of concurrent users of the software package, the specific features available for use, the expiration of the license and rights defined therein, the number of installations allowed, and similar rights implemented in the computer program mentioned in Stearns, [0045] );  19 receiving, by the central software enterprise license management server computer, the abstracted licensing restrictions from the remote hosted services and generating a configuration file with a set of rules that represent the restrictions abstracted for implementation by the client agent of the at least one client computer ((Stearns [0020]and Fig. 1 teaches the abstraction server 100 provides an administrative client license interface 110 that allows an administrator 160 to specify which software packages and/or features are to be installed or otherwise made available to users of remote clients implemented in the computer program mentioned in Stearns, [0045]); invoking, by the client agent, the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer (Stearns [0036] and Fig 4 teaches a process step to generate a configuration file for client use, at one or more remote clients 150 and a step to push the configuration file from the central license abstraction server 100 to one or more remote clients 150 implemented in the computer program mentioned in Stearns, [0045] ).
Regarding claim 9, Ferris in view of Stearns teach the computer program product of claim 7, Ferris further teaches wherein the remote hosted services are cloud based( Ferris, Fig. 2 and [0029] teach that  while a browser interface or other front-end can be used to view and operate the set of instantiated virtual machines 116 from a client or terminal, the processing, memory, communications, storage, and other hardware as well as software resources required to be combined to build the virtual machines or other resources are all hosted remotely in the cloud 102 implemented in the computer mentioned in Ferris, [0068] ).
Regarding claim 10, Ferris in view of Stearns teach the computer program product of claim 7, Stearns further teaches wherein the configuration file created by the central software enterprise license management server computer comprises at least one process name as a key and keywords as values (Stearns [0006] teaches a method of managing software features includes receiving a first software license that defines rights for a first licensed software package at a central license abstraction server. The method further includes generating a first configuration defining a first set of features that includes features available in the first licensed software package allowed for client use rights implemented in the computer program mentioned in Stearns, [0045]).
Regarding claim 12, Ferris in view of Stearns teach the computer program product of claim 7, Ferris further teaches wherein the audit trail comprises a series of records of computer events of the at least one client computer, records about an operating system, an application, or user activities of the at least one client computer (Ferris [0073] teaches the monitoring system 302 can perform various actions associated with the determined compliance. For example, the monitoring system 302 can report the determined compliance to the user 310 implemented in the computer mentioned in Ferris, [0068]).
Regarding claim 13, Ferris teaches a computer system for detecting and monitoring of natural language software license terms and conditions within an enterprise system, the enterprise system comprising a plurality of client computers comprising at least one processor, a client agent with monitoring agent, the client agent of each of the plurality of client computers being in communication with a central software enterprise license management server computer, the central software enterprise license management server computer being in communication with remote hosted services, one or more computer readable storage media having program instructions executable by the computer to perform the program instructions comprising: 8 intercepting, the client agent of at least one client computer of the plurality of client computer, installation of software on the at least one client computer and upon installation of the software, extracting installation data comprising: natural language licensing text of software license terms and conditions from the installation of the software and an audit trail associated with the installation of the software (Ferris, [0056, 0060] and Fig. 3 teaches “In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like” implemented in the computer system mentioned in Ferris, [0066]); receiving, by the central software enterprise license management server, the installation data from the client agent and parsing the installation data to determine a type of installation of the software on the at least one client computer (Ferris, [0056, 0060] and Fig. 3 teaches “to verify software license compliance, the software compliance module 332 can be configured to identify the software programs utilized by the computing processes 316 and 318. In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like. The monitoring module 324 can be configured to determine the utilized software programs from the information collected during the monitoring described above” implemented in the computer system mentioned in Ferris, [0066] ); and reporting, logging or auditing, by the monitoring agent, user actions that violate the set of rules of the configuration file identified for the installation of the software on the client computer (Ferris, [0062-0063] teaches “The software compliance module 332 can be configured to retrieve and search the user record 328 to determine the number of held software licenses. To achieve this, the software compliance module 332 can be configured to include the necessary logic, instructions, commands, and protocols to communicate with the repository 330 and to search the user record 328. In embodiments, once the software license compliance is determined, the software compliance module 332 can be configured to perform a number of actions” implemented in the computer system mentioned in Ferris, [0066]).  However Ferris fails to teach receiving, by the cognitive services, the natural language licensing text and type of installation from the central software enterprise license management server computer and abstracting licensing restrictions from the natural language licensing text; receiving, by the central software enterprise license management server computer, the abstracted licensing restrictions from the remote hosted services and generating a configuration file with a set of rules that represent the restrictions abstracted for implementation by the client agent of the at least one client computer; invoking, by the client agent, the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer.  
However, Stearns teaches 16 receiving, by the cognitive services, the natural language licensing text and type of installation from the central software enterprise license management server computer and abstracting licensing restrictions from the natural language licensing text (Stearns [0020] and Fig. 1 teaches a license abstraction server 100 may store one or more software licenses for licensed software packages. As will be understood by one of skill in the art, a software license defines the legal rights that a client 150 has with respect to the licensed software package. For example, a software license may define the number of concurrent users of the software package, the specific features available for use, the expiration of the license and rights defined therein, the number of installations allowed, and similar rights implemented in the computer system mentioned in Stearns, [0042] );  19 receiving, by the central software enterprise license management server computer, the abstracted licensing restrictions from the remote hosted services and generating a configuration file with a set of rules that represent the restrictions abstracted for implementation by the client agent of the at least one client computer (Stearns [0020]and Fig. 1 teaches the abstraction server 100 provides an administrative client license interface 110 that allows an administrator 160 to specify which software packages and/or features are to be installed or otherwise made available to users of remote clients implemented in the computer system mentioned in Stearns, [0042]); invoking, by the client agent, the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer (Stearns [0036] and Fig 4 teaches a process step to generate a configuration file for client use, at one or more remote clients 150 and a step to push the configuration file from the central license abstraction server 100 to one or more remote clients 150 implemented in the computer system mentioned in Stearns, [0042] ).
Regarding claim (the computer system of claim 13, Ferris further teaches wherein the remote hosted services are cloud based( Ferris, Fig. 2 and [0029] teach that  while a browser interface or other front-end can be used to view and operate the set of instantiated virtual machines 116 from a client or terminal, the processing, memory, communications, storage, and other hardware as well as software resources required to be combined to build the virtual machines or other resources are all hosted remotely in the cloud 102 implemented in the computer system in Ferris, [0066] ).
Regarding claim (the computer system of claim 13, Stearns further teaches wherein the configuration file created by the central software enterprise license management server computer comprises at least one process name as a key and keywords as values (Stearns [0006] teaches a method of managing software features includes receiving a first software license that defines rights for a first licensed software package at a central license abstraction server. The method further includes generating a first configuration defining a first set of features that includes features available in the first licensed software package allowed for client use rights implemented in the computer system mentioned in Stearns, [0042]).
Regarding claim (the computer system of claim 13, Ferris further teaches wherein the audit trail comprises a series of records of computer events of the at least one client computer, records about an operating system, an application, or user activities of the at least one client computer (Ferris [0073] teaches the monitoring system 302 can perform various actions associated with the determined compliance. For example, the monitoring system 302 can report the determined compliance to the user 310 implemented in the computer system mentioned in Ferris, [0066]).
Claims 2, 8 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Ferris et. al. (U.S. Patent Application Publication 2011/0131315) in view of Stearns (U.S. Patent Application Publication 2012/0159611) further in view of Cristian Cardellino, Laura Alonso Alemany, Serena Villata, Elena Cabrio, “Improvements in Information Extraction in Legal Text by Active Learning.” Proceedings of the 28th Annual Conference on Legal Knowledge and Information Systems, Dec 2015, Braga, Portugal. Frontiers in Artificial Intelligence and Applications 279, pp.21-30, Legal Knowledge and Information Systems - JURIX 2015: The Twenty-Eighth Annual Conference.
Regarding claim 2, Ferris in view of Stearns teach the method of claim 1 and a license abstraction server system, however fail to teach wherein abstracting licensing restrictions from the natural language licensing text comprises the steps of: digesting and extracting words, phrases, and paragraphs containing usage restrictions on licensed natural language licensing text of the installed software and cognitively analysing extracted restrictions on natural language licensing text to determine keywords with an association with parameters and application programming interfaces. However, Cardellino teaches wherein abstracting licensing restrictions from the natural language licensing text comprises the steps of: digesting and extracting words, phrases, and paragraphs containing usage restrictions on licensed natural language licensing text of the installed software(Cardellino pg. 5,  6 and abstract teaches an active learning tool called NLL2RDF to extract from a natural language document specifying a certain license a machine-readable description of the terms of use and reuse identified in such license); and cognitively analysing extracted restrictions on natural language licensing text to determine keywords with an association with parameters and application programming interfaces (Cardellino pg. 6, lines 16-20 and pg. 9 lines 10-14 teaches for the problem of inferring a classifier for legal text, where few labelled instances are available).
Ferris, Stearns and Cardellino are considered to be analogous to the claimed invention because they relate to management of software license features. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ferris and Stearns of the license abstraction with the automated information extraction in legal text teachings of Cardellino to provide high precision of information extraction (see Cardellino, pg. 2 lines 1-12).
  Regarding claim 8, Ferris in view of Stearns teach the computer program product of claim 7 and a license abstraction server system, however fail to teach wherein abstracting licensing restrictions from the natural language licensing text comprises the program instructions of the central software enterprise license management server computer: digesting and extracting words, phrases, and paragraphs containing usage restrictions on licensed natural language licensing text of the installed software. However, Cardellino teaches wherein abstracting licensing restrictions from the natural language licensing text comprises the steps of: digesting and extracting words, phrases, and paragraphs containing usage restrictions on licensed natural language licensing text of the installed software (Cardellino pg. 5,  6 and abstract teaches an active learning tool called NLL2RDF to extract from a natural language document specifying a certain license a machine-readable description of the terms of use and reuse identified in such license); and cognitively analysing extracted restrictions on natural language licensing text to determine keywords with an association with parameters and application programming interfaces(Cardellino pg. 6, lines 16-20 and pg. 9 lines 10-14 teaches for the problem of inferring a classifier for legal text, where few labelled instances are available).
Regarding claim () 14, Ferris in view of Stearns teach the computer system of claim 13 and a license abstraction server system, however fail to teach wherein abstracting licensing restrictions from the natural language licensing text comprises the program instructions of the central software enterprise license management server computer: digesting and extracting words, phrases, and paragraphs containing usage restrictions on licensed natural language licensing text of the installed software. However, Cardellino teaches wherein abstracting licensing restrictions from the natural language licensing text comprises the steps of: digesting and extracting words, phrases, and paragraphs containing usage restrictions on licensed natural language licensing text of the installed software (Cardellino pg. 5,  6 and abstract teaches an active learning tool called NLL2RDF to extract from a natural language document specifying a certain license a machine-readable description of the terms of use and reuse identified in such license); and cognitively analysing extracted restrictions on natural language licensing text to determine keywords with an association with parameters and application programming interfaces(Cardellino pg. 6, lines 16-20 and pg. 9 lines 10-14 teaches for the problem of inferring a classifier for legal text, where few labelled instances are available).
Claims 6, 11 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Ferris et. al. (U.S. Patent Application Publication 2011/0131315) in view of Stearns (U.S. Patent Application Publication 2012/0159611) further in view of Cabrio E., Palmero Aprosio A., Villata S. “(2014) These Are Your Rights. In: Presutti V., d’Amato C., Gandon F., d’Aquin M., Staab S., Tordai A. (eds) The Semantic Web: Trends and Challenges. ESWC 2014. Lecture Notes in Computer Science, vol 8465. Springer, Cham”
Regarding claim 6, Ferris in view of Stearns teach the method of claim 1, however they fail to teach the cognitive services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning. However Cabrio teaches wherein the cognitive services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning (Cabrio, Fig. 1 and  pg. 3 lines 3-10 teach adopting Natural Language Processing (NLP) techniques to develop an automated online framework called NLL2RDF (Natural Language License to RDF) able to “translate” natural language licenses specifications into their RDFcenses specifications into their RDF definition using either the ODRL or the CC REL vocabulary. More precisely, NLL2RDF relies on machine learning techniques: the task is treated as a classification problem in supervised learning, and the adopted learning algorithm is Support Vector Machines (SVM)).
Ferris, Stearns and Cabrio are considered to be analogous to the claimed invention because they relate to management of software license features. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ferris and Stearns of the license abstraction with the Natural Language Processing techniques to extract in an automated way the rights and conditions granted by a license teachings of Cardellino to provide to provide machine readable representation of licensing information (see Cabrio, pg. 3 lines 11-16). 
Regarding claim 11, Ferris in view of Stearns teach the computer program product of claim 7, however they fail to teach the cognitive services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning. However Cabrio teaches wherein the cognitive services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning (Cabrio, Fig. 1 and  pg. 3 lines 3-10 teach adopting Natural Language Processing (NLP) techniques to develop an automated online framework called NLL2RDF (Natural Language License to RDF) able to “translate” natural language licenses specifications into their RDFcenses specifications into their RDF definition using either the ODRL or the CC REL vocabulary. More precisely, NLL2RDF relies on machine learning techniques: the task is treated as a classification problem in supervised learning, and the adopted learning algorithm is Support Vector Machines (SVM)).
 Regarding claim (the computer system and remote hosted services of claim 13, however they fail to teach the remote hosted services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning. However Cabrio teaches wherein the remote hosted services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning (Cabrio, Fig. 1 and  pg. 3 lines 3-10 teach adopting Natural Language Processing (NLP) techniques to develop an automated online framework called NLL2RDF (Natural Language License to RDF) able to “translate” natural language licenses specifications into their RDFcenses specifications into their RDF definition using either the ODRL or the CC REL vocabulary. More precisely, NLL2RDF relies on machine learning techniques: the task is treated as a classification problem in supervised learning, and the adopted learning algorithm is Support Vector Machines (SVM)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tuunanen, T., Koskinen, J. & Kärkkäinen, T “Automated software license analysis.” Autom Softw Eng 16, 455–490 (2009) teaches describes an automated approach for supporting software license analysis with a tool for the reverse engineering of software licenses, with a view to determine the intellectual property rights (IPRs) related to available (open source) software systems (see Tuunanen, abstract, pg. 457).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656